EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy R. Baumann on 02/22/2022.

The application has been amended as follows: 

	Please amend claim 10 as following:

10. (Currently Amended) The system of claim 9 


Terminal Disclaimer
The terminal disclaimer filed on 01/21/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1 and 11 is the inclusion of the limitation, "wherein the search diagnostic tools include a prioritization tool configured to control prioritization of the results for the search query; Page 3 of 10 Application. No. 17/179,586 Response to Non-Final Office Action receive, via the prioritization tool, an indication of a modification to the search query, wherein the modification to the search query includes one of boosting a search result and burying a search result; generate, based on the indication of the modification for the search query, a modified search query; and transmit, for storage in the key value store, the modified search query; wherein, upon submission of the search query by an end user, the search engine receives the modified search query and acts upon the modified search query to provide the search result and the search engine remains unchanged." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1 and 11.

Each of prior arts of record cited in current and previous PTO-892 teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the 
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-10 and 12-20 depending on claims 1 and 11 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177